STOCK PLEDGE AGREEMENT
(Stock In _______________)

THIS STOCK PLEDGE AGREEMENT (“PLEDGE AGREEMENT”) is made to be effective as of
this      day of August, 2005, by MARTEK BIOSCIENCES CORPORATION, a Delaware
corporation (“PLEDGOR”), for the benefit of MANUFACTURERS AND TRADERS TRUST
COMPANY, individually and in its capacity as the Administrative Agent
(“ADMINISTRATIVE AGENT”) for the “LENDERS” that are now or hereafter parties to
an Amended And Restated Loan And Security Agreement (as amended from time to
time, the “LOAN AGREEMENT”) dated to be effective as of September      , 2005,
by and among the PLEDGOR, the AGENT, BANK OF AMERICA, N.A., as Syndication
Agent, and the LENDERS. Hereafter, the ADMINISTRATIVE AGENT and the LENDERS are
collectively referred to as the “SECURED PARTIES.”

RECITALS

The LENDERS have agreed to provide credit facilities (collectively, “LOANS”) to
the PLEDGOR in accordance with the terms of the LOAN AGREEMENT. The terms of the
LOAN AGREEMENT require that the PLEDGOR secure the LOANS inter alia with the
pledge of the PLEDGOR’S stock ownership in      . The PLEDGOR has executed and
delivered this PLEDGE AGREEMENT in order to satisfy such requirements.

NOW THEREFORE, for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged, the PLEDGOR agrees as follows:

Section 1. Definitions. As used in this PLEDGE AGREEMENT, the following terms
have the following meanings. Terms defined in this Section 1 or elsewhere in
this PLEDGE AGREEMENT are in all capital letters throughout this PLEDGE
AGREEMENT. The singular use of any defined term includes the plural and the
plural use includes the singular.

Section 1.1. Account, Chattel Paper, Deposit Account, Document, General
Intangibles, Instrument, Investment Property, Letter-Of-Credit Right, And
Payment Intangible. The terms “ACCOUNT,” “CHATTEL PAPER,” “DEPOSIT ACCOUNT,”
“DOCUMENT,” “GENERAL INTANGIBLES,” “INSTRUMENT,” “INVESTMENT PROPERTY,”
“LETTER-OF-CREDIT RIGHT,” and “PAYMENT INTANGIBLE” shall have the same
respective meanings as are given to those terms in the Uniform Commercial
Code-Secured Transactions, Title 9, Commercial Law Article, Annotated Code of
Maryland, as amended from time to time.

Section 1.2. Collateral. The term “COLLATERAL” collectively means:(a) the
PLEDGED STOCK and the proceeds, profits, and products of the PLEDGED STOCK; (b)
all dividends (cash and stock) and distributions of any kind made from time to
time with respect to the PLEDGED STOCK or which arise as a result of the
ownership of the PLEDGED STOCK; (c) all certificates representing the PLEDGED
STOCK and certificates representing any subsequent stock dividends or other
distributions of stock paid or made in connection with the PLEDGED STOCK; (d)
all distributions of cash or stock made in connection with or arising from any
increase or reduction of capital, reclassification, merger, consolidation, stock
split or other transactions involving the CORPORATION or the PLEDGED STOCK; (e)
all options, warrants or rights of the PLEDGOR with respect to the CORPORATION
and/or the PLEDGED STOCK, whether as an addition to or in substitution or in
exchange for the PLEDGED STOCK; (f) all ACCOUNTS, CHATTEL PAPER, DEPOSIT
ACCOUNTS, DOCUMENTS, GENERAL INTANGIBLES, INSTRUMENTS, INVESTMENT PROPERTY,
LETTER-OF-CREDIT RIGHTS, and PAYMENT INTANGIBLES of the PLEDGOR which arise out
of or relate in any respect to the PLEDGED STOCK or the ownership by the PLEDGOR
of the PLEDGED STOCK; (g) the products and proceeds of all of the foregoing; and
(h) all RECORDS relating or pertaining to any of the foregoing.

Section 1.3. Corporation. The term “CORPORATION” means      , a      .

Section 1.4. Event Of Default. The term “EVENT OF DEFAULT” has the meaning
provided to such term in the LOAN AGREEMENT.

Section 1.5. Governmental Authority. The term “GOVERNMENTAL AUTHORITY” means any
nation or government, any state or other political subdivision thereof and any
municipality, court or other entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.

Section 1.6. Laws. The term “LAWS” means all ordinances, statutes, rules,
regulations, orders, injunctions, writs or decrees of any GOVERNMENTAL
AUTHORITY.

Section 1.7. Obligations. The term “OBLIGATIONS” shall have the same meaning as
given to that term in the LOAN AGREEMENT.

Section 1.8. Person. The term “PERSON” means any individual, corporation,
partnership, limited liability company, association, joint-stock company, trust,
business trust, unincorporated organization, joint venture, court, or
GOVERNMENTAL AUTHORITY.

Section 1.9. Pledged Stock. The term “PLEDGED STOCK” means all shares of stock
of the CORPORATION owned by the PLEDGOR and all additional shares of stock in
the CORPORATION acquired by the PLEDGOR from time to time in any manner,
together with all rights, options, and issuances therefrom, including but not
limited to      shares of the      stock of the CORPORATION, as evidenced by
Certificate Nos.      .

Section 1.10. Records. The term “RECORDS” means correspondence, memoranda,
tapes, discs, papers, books and other documents, or transcribed information of
any type, whether expressed in ordinary, computer or machine language.

Section 2. Pledge; Grant Of Security Interests And Liens. In order to secure the
payment and performance of the OBLIGATIONS when and as due, the PLEDGOR hereby
assigns, grants and pledges to the SECURED PARTIES a continuing first priority
security interest, pledge and lien in and to all of the COLLATERAL, whether now
owned or hereafter acquired by the PLEDGOR, together with all substitutions,
replacements, renewals, products and proceeds thereof. Future advances are
secured. The PLEDGOR agrees to execute and deliver to the SECURED PARTIES such
UCC-1 and other public filings as the SECURED PARTIES request to evidence in the
public records the pledge and granting of security interests and liens from the
PLEDGOR to the SECURED PARTIES provided for in this PLEDGE AGREEMENT.

Section 3. Delivery Of Certificates. The PLEDGOR shall deliver to the
ADMINISTRATIVE AGENT any certificates representing the PLEDGED STOCK, together
with stock powers duly executed by the PLEDGOR in accordance with the SECURED
PARTIES’ instructions.

Section 4. Future Receipt Of Collateral. Except as expressly authorized to the
contrary by the terms of this PLEDGE AGREEMENT or as otherwise agreed to by the
SECURED PARTIES, the PLEDGOR shall accept as the agent and in trust for the
SECURED PARTIES all COLLATERAL received by the PLEDGOR after the date of this
PLEDGE AGREEMENT, and shall promptly deliver all of such COLLATERAL to the
SECURED PARTIES.

Section 5. Voting Rights; Rights Incidental To Collateral. Unless an EVENT OF
DEFAULT has occurred and is continuing and the SECURED PARTIES shall have
provided the written election described below, the PLEDGOR shall retain all
voting rights with respect to the PLEDGED STOCK, not inconsistent with the terms
of this PLEDGE AGREEMENT, and, for that purpose, the SECURED PARTIES shall
execute and deliver to the PLEDGOR any necessary proxies. Immediately upon the
occurrence and during the continuance of an EVENT OF DEFAULT and without regard
as to whether the PLEDGED STOCK has been registered in the names of the SECURED
PARTIES or the nominee of the SECURED PARTIES, the SECURED PARTIES shall have
the right (but not the obligation) to make a written election to exercise all
voting rights as to the PLEDGED STOCK, together with all conversion, exchange,
subscription or other rights, privileges or options pertaining thereto as if the
SECURED PARTIES were the absolute owner thereof, including, without limitation,
the right to exchange any or all of the PLEDGED STOCK upon the merger,
consolidation, reorganization, recapitalization or other readjustment of the
CORPORATION, or upon the exercise by the CORPORATION of any right, privilege, or
option pertaining to the PLEDGED STOCK, and, in connection therewith, to deliver
any of the PLEDGED STOCK to any committee, depository, transfer agent, registrar
or other designated agency upon such terms and conditions as the SECURED PARTIES
may determine to be appropriate, all without liability except to account for
property actually received by the SECURED PARTIES or the nominee of the SECURED
PARTIES. The SECURED PARTIES shall have no duty to exercise any of the aforesaid
rights, privileges or options. The SECURED PARTIES shall not be deemed or
construed to have exercised any voting rights with respect to the PLEDGED STOCK
unless and until the SECURED PARTIES have made the above-described written
election to exercise such voting rights.

Section 6. Cash Dividends And Cash Distributions. All cash dividends and cash
distributions made upon the PLEDGED STOCK shall be paid to the PLEDGOR until the
occurrence of an EVENT OF DEFAULT except to the extent otherwise prohibited by
the terms and conditions of the LOAN AGREEMENT or any other agreements between
the PLEDGOR and/or the CORPORATION and the SECURED PARTIES. During the
continuance of any EVENT OF DEFAULT, all cash dividends and cash distributions
shall be paid to the SECURED PARTIES, and if any such dividends or distributions
are paid to the PLEDGOR, the PLEDGOR shall accept the same as the SECURED
PARTIES’ agent, in trust for the SECURED PARTIES, and shall deliver such
dividends or distributions forthwith to the SECURED PARTIES in exactly the form
received with, as applicable, the PLEDGOR’S endorsement thereon. During the
continuance of any EVENT OF DEFAULT, all cash dividends, cash distributions, and
other distributions paid with respect to the PLEDGED STOCK shall be applied to
the repayment of the OBLIGATIONS, in such order of application as the SECURED
PARTIES determine, regardless of when the amounts due upon the OBLIGATIONS
mature and are due and payable.

Section 7. Warranties And Representations. The PLEDGOR represents and warrants
to the SECURED PARTIES that:

Section 7.1. Authority. The PLEDGOR has, and has duly exercised, all requisite
power and authority to enter into this PLEDGE AGREEMENT, to pledge the PLEDGED
STOCK for the purposes described herein and to carry out the transactions
contemplated by this PLEDGE AGREEMENT.

Section 7.2. Ownership. The PLEDGOR is the sole registered, legal and beneficial
owner of one hundred percent (100%) of the issued and outstanding common stock
of the CORPORATION, calculated on a fully diluted basis.

Section 7.3. Status Of Pledged Stock. All of the shares of the PLEDGED STOCK
currently outstanding have been duly and validly issued, are fully paid and
nonassessable, and are owned by the PLEDGOR free of any pledge, mortgage,
hypothecation, lien, charge, encumbrance or security interest in such shares or
the proceeds thereof, except for the security interests and pledges granted
herein and in the LOAN AGREEMENT.

Section 7.4. No Violation Of Restrictions. The execution and delivery of this
PLEDGE AGREEMENT by the PLEDGOR and the consent by the CORPORATION thereto, and
the performance of this PLEDGE AGREEMENT in accordance with its stated terms,
will not violate or constitute a default under the terms of any organizational
documents of the CORPORATION, or any agreement, restrictive shareholder’s
agreement, indenture or other instrument, license, judgment, decree, order, or
LAWS applicable to or binding upon the PLEDGOR, the CORPORATION, the PLEDGED
STOCK, or any of the property of the PLEDGOR or the CORPORATION.

Section 7.5. Approvals. No approvals, consents, orders, authorizations, or
licenses are required from any PERSON or GOVERNMENTAL AUTHORITY for the
execution and delivery by the PLEDGOR of this AGREEMENT and the consummation of
the transactions described herein.

Section 7.6. Restrictions. There are no restrictions upon the voting rights or
upon the transfer of any of the PLEDGED STOCK other than as physically appear
upon the face of the certificates evidencing the PLEDGED STOCK.

Section 7.7. Valid And Binding Obligation. This PLEDGE AGREEMENT is the valid
and binding obligation of the PLEDGOR, fully enforceable in accordance with all
stated terms.

Section 7.8. Valid Pledge And Lien. The pledge of the COLLATERAL pursuant to
this PLEDGE AGREEMENT creates a valid and perfected first priority lien in the
COLLATERAL securing the payment and performance of the OBLIGATIONS.

Section 7.9. No Margin Stock. The PLEDGED STOCK is not “Margin Stock,” as such
term is defined in Regulation U of the Board of Governors of the Federal Reserve
System (12 C.F.R. 221).

Section 8. No Duties Other Than Custodial Duties. The SECURED PARTIES shall have
no duty with respect to any of the COLLATERAL other than the duty to use
reasonable care in maintaining the safe physical custody of the certificates
evidencing the PLEDGED STOCK.

Section 9. SECURED PARTIES Have No Obligation To Monitor Collateral. The SECURED
PARTIES shall have no duty or responsibility for collecting or receiving any
amounts payable on or with respect to the PLEDGED STOCK or any of the other
COLLATERAL or for ascertaining, monitoring, or enforcing any maturities, calls,
conversions, exchanges, offers, tenders, or similar matters relating to the
PLEDGED STOCK or any of the other COLLATERAL or for informing the PLEDGOR with
respect to any of such matters. The SECURED PARTIES shall have no liability to
the PLEDGOR for any decline in the value of the PLEDGED STOCK which may occur
while the COLLATERAL is subject to the terms of this PLEDGE AGREEMENT. The
PLEDGOR represents to the SECURED PARTIES that the PLEDGOR has made its own
arrangements for keeping informed of changes or potential changes affecting the
COLLATERAL, including, but not limited to, rights to convert, rights to
subscribe, payment of dividends, reorganization or other exchanges, tender
offers and voting rights.

Section 10. Reporting Of Income. All income, dividends, earnings and profits
with respect to the COLLATERAL shall be reported for federal and state income
tax purposes as attributable to the PLEDGOR and not to the SECURED PARTIES. The
CORPORATION and any other PERSON authorized to report income distributions or
earnings are authorized to issue any required reports and forms indicating the
PLEDGOR as the sole recipient of such distributions or earnings.

Section 11. No Obligation To Preserve Rights. The SECURED PARTIES shall be under
no obligation to take any steps to preserve rights or privileges in or to the
COLLATERAL against any PERSON.

Section 12. Covenants Of Pledgor. The PLEDGOR agrees that, until all of the
OBLIGATIONS have been paid, performed and satisfied in full, the PLEDGOR, in
addition to the covenants of the PLEDGOR set forth in the LOAN AGREEMENT, will
comply with each of the following covenants:

Section 12.1. No Transfers. The PLEDGOR will not sell, convey, or otherwise
dispose of any of the COLLATERAL or any interest therein, or create, incur, or
permit to exist any pledge, mortgage, lien, charge, encumbrance or any security
interest whatsoever in or with respect to any of the COLLATERAL or the proceeds
thereof, except as may be expressly consented to by the SECURED PARTIES in
writing.

Section 12.2. Warrant Title. The PLEDGOR will, at the PLEDGOR’S sole expense,
warrant and defend the right, title, special property and security interests and
pledges of the SECURED PARTIES in and to the COLLATERAL against the claims of
any PERSON, firm, the CORPORATION, or other entity.

Section 12.3. No Additional Shares. The PLEDGOR will not consent to or approve
the issuance of any additional shares of any class of capital stock in the
CORPORATION or any securities convertible voluntarily by the holder thereof or
automatically upon the occurrence or non-occurrence of any event or condition
into, or exchangeable for, any such shares; or any warrants, options, rights, or
other commitments entitling any person to purchase or otherwise acquire any such
shares.

Section 12.4. Delivery Of Notices Concerning Collateral. The PLEDGOR agrees to
promptly forward to the SECURED PARTIES, copies of any written notices or other
communications received by the PLEDGOR which relate or pertain to the
COLLATERAL.

Section 12.5. Further Assurances. The PLEDGOR shall execute and deliver from
time to time such writings, and documents which, in the reasonable opinion of
the SECURED PARTIES or the SECURED PARTIES’ counsel, may be necessary to
perfect, confirm, establish, reestablish, continue, or complete the security
interests, pledges and liens of the SECURED PARTIES in the COLLATERAL, it being
the intention of the PLEDGOR to provide hereby a full and absolute warranty of
further assurance to the SECURED PARTIES.

Section 12.6. Cooperation With Enforcement Activities. The PLEDGOR, upon the
occurrence of an EVENT OF DEFAULT and the written request therefor by the
SECURED PARTIES, will promptly execute and deliver to the SECURED PARTIES such
documents, letters, or written representations as may reasonably be requested by
the SECURED PARTIES or any broker, from time to time in order to accomplish the
sale of all or any part of the COLLATERAL, including but not limited to, all
forms and documents required under any applicable LAWS.

Section 13. Waivers. No course of dealing between the PLEDGOR and the SECURED
PARTIES, nor any failure to exercise, nor any delay in exercising, any right,
power or privilege of the SECURED PARTIES hereunder or under any other agreement
between the PLEDGOR and the SECURED PARTIES, or under any agreement between the
SECURED PARTIES and the CORPORATION, shall operate as a waiver of any term or
condition of this PLEDGE AGREEMENT; nor shall any single or partial exercise of
any right, power or privilege hereunder or thereunder preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.

Section 14. Sale Of Collateral.

Section 14.1. Terms Of Sale. In addition to all other rights and remedies
available to the SECURED PARTIES pursuant to any other agreements with the
PLEDGOR or as otherwise provided by applicable LAWS, the SECURED PARTIES, may
upon the occurrence of an EVENT OF DEFAULT sell or otherwise dispose of and
deliver all or any portion of the COLLATERAL, in one or more parcels, at public
or private sale or sales, at any exchange, broker’s board or at any location
selected by the SECURED PARTIES, at such prices and on such terms as the SECURED
PARTIES may deem best for cash or on credit, or for future delivery without
assumption of any credit risk. Any such sale shall be in compliance with all
applicable LAWS. Any purchaser of the COLLATERAL, including the SECURED PARTIES,
shall purchase the COLLATERAL in whole or in part free of any right or equity of
redemption in the PLEDGOR, which right or equity is hereby expressly waived and
released by the PLEDGOR, to the extent permitted by applicable LAWS. The PLEDGOR
acknowledges that the terms of sale for the COLLATERAL may include: (a) a
requirement that the COLLATERAL be sold to only one individual purchaser for
such purchaser’s own account and not as a representative of any purchaser; (b) a
requirement that any purchaser of all or any part of the COLLATERAL represent in
writing that such purchaser is purchasing the shares constituting the COLLATERAL
for investment purposes only and without any intention to make a distribution
thereof; (c) a requirement that the certificates for any PLEDGED STOCK bear a
legend to the effect that the stock may not be resold without compliance with
applicable federal and state securities laws; and (d) a requirement that any
purchaser of the COLLATERAL make such representations and warranties to the
SECURED PARTIES as deemed necessary by the SECURED PARTIES.

Section 14.2. Delays In Sale; Private Sales. The PLEDGOR acknowledges that it
will be commercially reasonable for the SECURED PARTIES to:(a) defer disposing
of all or any portion of the COLLATERAL after an EVENT OF DEFAULT has occurred
for as long as the CORPORATION or the SECURED PARTIES may require to comply with
any requirements of applicable LAWS, notwithstanding the fact that the value of
the COLLATERAL may decline during the time that disposition is deferred; and (b)
sell all or any part of the COLLATERAL at private sale, subject to investment
letter or in any other manner which will not require the COLLATERAL, or any part
thereof, to be registered in accordance with the Securities Act of 1933, as
amended, or the rules and regulations promulgated thereunder, or any other
applicable LAW. The PLEDGOR acknowledges that the SECURED PARTIES may, in the
SECURED PARTIES’ sole and absolute discretion, approach a restricted number of
potential purchasers and that a sale under such circumstances may yield a lower
price for the COLLATERAL or any portions thereof than would otherwise be
obtainable if the COLLATERAL were registered and sold in the open market. The
PLEDGOR acknowledges that a private sale of the COLLATERAL would be a
commercially reasonable sale.

Section 14.3. Application Of Proceeds Of Disposition. The proceeds from any sale
or from any other disposition of the COLLATERAL shall be applied as follows:

a. First, to the costs and expenses incurred in connection with the sale or
disposition of the COLLATERAL, including but not limited to all costs incurred
in the care or safekeeping of the COLLATERAL, reasonable attorneys’ fees,
broker’s commissions, appraiser’s fees and other expenses incurred by the
SECURED PARTIES;

b. Second, to the satisfaction of the OBLIGATIONS regardless of when the amounts
due upon the OBLIGATIONS mature and are due and payable;

c. Third, to the payment of any other amounts or to such other application as
required by applicable LAWS or as required by the decree, directive or
injunction issued by a GOVERNMENTAL AUTHORITY; and

d. Fourth, to the PLEDGOR to the extent of any surplus proceeds.

Section 14.4. Notice; Procedures Of Sale. The SECURED PARTIES need not give more
than ten (10) business days notice of the time and place of any public sale or
of the time after which a private sale of any or all of the COLLATERAL may take
place, which notice the PLEDGOR hereby agrees to be commercially reasonable. The
SECURED PARTIES shall be entitled to purchase any or all of the COLLATERAL in
any sale in the name or names of the SECURED PARTIES, or in the name of any
designee or nominee of the SECURED PARTIES. In connection with any sale or
transfer of any or all of the COLLATERAL, the nominee of the SECURED PARTIES
shall have the right to execute any document or form, in the name of the SECURED
PARTIES or in the name of the PLEDGOR, which may be necessary or desirable in
order to implement such sale, including without limitation any forms required
pursuant to Rule 144 promulgated by the Securities And Exchange Commission. The
PLEDGOR hereby agrees to cooperate fully with the SECURED PARTIES in order to
permit the SECURED PARTIES to sell, at foreclosure or other private sale, any or
all of the COLLATERAL in compliance with all applicable LAWS.

Section 15. Remedies And Rights Cumulative. The rights and remedies provided in
this PLEDGE AGREEMENT and in the LOAN AGREEMENT or otherwise provided by any
other agreement between the PLEDGOR and the SECURED PARTIES shall be cumulative,
and the exercise of any particular right or remedy shall not preclude the
exercise of any other rights or remedies.

Section 16. Invalidity Of Any Part. If any provision or part of any provision of
this PLEDGE AGREEMENT shall for any reason be held invalid, illegal, or
unenforceable in any respect, such invalidity, illegality, or unenforceability
shall not affect any other provisions or the remaining part of any effective
provisions of this PLEDGE AGREEMENT, and this PLEDGE AGREEMENT shall be
construed as if such invalid, illegal, or unenforceable provision or part
thereof had never been contained herein, but only to the extent of its
invalidity, illegality, or unenforceability.

Section 17. Amendment Or Waiver. This PLEDGE AGREEMENT may be amended only by a
writing duly executed by the PLEDGOR and by the ADMINISTRATIVE AGENT with the
consent of those other SECURED PARTIES as may be required under the LOAN
AGREEMENT. No waiver by the SECURED PARTIES of any of the provisions of this
PLEDGE AGREEMENT or of any of the rights or remedies of the SECURED PARTIES with
respect hereto shall be considered effective or enforceable unless in writing.

Section 18. Fees And Expenses; Indemnification. The PLEDGOR shall pay all fees,
expenses, costs and charges, including reasonable attorney’s fees, which may be
incurred by the SECURED PARTIES in connection with enforcing any term or
provision of this PLEDGE AGREEMENT. The PLEDGOR shall indemnify and hold the
SECURED PARTIES harmless from and against, and reimburse the SECURED PARTIES
with respect to, any and all loss, damage, liability, cost or expense (including
reasonable attorneys’ fees) incurred by the SECURED PARTIES from time to time
which in any manner relate or pertain to this PLEDGE AGREEMENT and the actions
and transactions contemplated herein. The foregoing indemnification obligation
shall include, but is not limited to, indemnification of the SECURED PARTIES
with respect to all claims brought against the SECURED PARTIES based upon
allegations that any prospectus, memorandum or other disclosure document
furnished to the purchaser of any of the COLLATERAL contains any untrue or
allegedly untrue statement of a material fact which statement is derived from
statements or representations made by the PLEDGOR.

Section 19. Notices. Any notice required or permitted by or in connection with
this AGREEMENT shall be in writing and shall be made by facsimile (confirmed on
the date the facsimile is sent by one of the other methods of giving notice
provided for in this Section) or by hand delivery, by Federal Express, or other
similar overnight delivery service, or by certified mail, unrestricted delivery,
return receipt requested, postage prepaid, addressed to the SECURED PARTIES or
the PLEDGOR at the appropriate address set forth below or to such other address
as may be hereafter specified by written notice by the SECURED PARTIES or the
PLEDGOR. Notice shall be considered given as of the date of the facsimile or the
hand delivery, one (1) calendar day after delivery to Federal Express or similar
overnight delivery service, or three (3) calendar days after the date of
mailing, independent of the date of actual delivery or whether delivery is ever
in fact made, as the case may be, provided the giver of notice can establish the
fact that notice was given as provided herein. If notice is tendered pursuant to
the provisions of this Section and is refused by the intended recipient thereof,
the notice, nevertheless, shall be considered to have been given and shall be
effective as of the date herein provided.

MANUFACTURERS AND TRADERS TRUST COMPANY,

As Administrative Agent

25 S. Charles Street, 12th Floor

Baltimore, Maryland 21201

Attn: Hugh E. Giorgio, Vice President

Facsimile: (410) 244-4447

If to the PLEDGOR:

MARTEK BIOSCIENCES CORPORATION

6480 Dobbin Road

Columbia, Maryland 21045

Attn.: George P. Barker, Esquire

Fax No.: (410) 740-2985

With A Courtesy Copy To:

HOGAN & HARTSON, L.L.P.

111 South Calvert Street, Suite 1600

Baltimore, Maryland 21202

Attn.: Kevin G. Gralley, Esquire

Fax No.: (410) 539-6981

The failure of the SECURED PARTIES to send the above courtesy copy shall not
impair the effectiveness of notice given to the PLEDGOR in the manner provided
herein.

Section 20. Binding Effect. This PLEDGE AGREEMENT shall inure to the benefit of
and shall be binding upon the respective successors and assigns of the parties
hereto.

Section 21. Choice Of Law. The laws of the State of Maryland (excluding,
however, conflict of law principles) shall govern and be applied to determine
all issues relating to this PLEDGE AGREEMENT and the rights and obligations of
the parties hereto, including the validity, construction, interpretation, and
enforceability of this PLEDGE AGREEMENT and its various provisions and the
consequences and legal effect of all transactions and events which resulted in
the execution of this PLEDGE AGREEMENT or which occurred or were to occur as a
direct or indirect result of this PLEDGE AGREEMENT having been executed.

Section 22. Consent To Jurisdiction; Agreement As To Venue. The PLEDGOR
irrevocably consents to the non-exclusive jurisdiction of the courts of the
State of Maryland and, if a basis for federal jurisdiction exists, of the United
States District Court For The District Of Maryland. The PLEDGOR agrees that
venue shall be proper in any circuit court of the State of Maryland selected by
the SECURED PARTIES or in the United States District Court For The District Of
Maryland if a basis for federal jurisdiction exists and waives any right to
object to the maintenance of a suit in any of the state or federal courts of the
State of Maryland on the basis of improper venue or of inconvenience of forum.

Section 23. Photocopies Sufficient. The PLEDGOR agrees that the SECURED PARTIES
may record photographic or carbon copies of this PLEDGE AGREEMENT or any
financing statement executed by the PLEDGOR in connection with this transaction,
and that such copies shall be as fully effective and valid as original
documents.

Section 24. Number, Gender And Captions. As used herein, the singular shall
include the plural and the plural may refer to only the singular. The use of any
gender shall be applicable to all genders. The captions contained herein are for
purposes of convenience only and are not a part of this PLEDGE AGREEMENT.

Section 25. Final Agreement. This PLEDGE AGREEMENT contains the final and entire
understanding of the parties relating to the pledge and assignment of the
PLEDGED STOCK and any terms and conditions not set forth in this PLEDGE
AGREEMENT relating to the pledge and assignment of the PLEDGED STOCK are not a
part of this PLEDGE AGREEMENT and the understandings of the parties.

Section 26. Actions Against Secured Parties. Any action brought by the PLEDGOR
against the SECURED PARTIES which is based, directly or indirectly, upon this
PLEDGE AGREEMENT or any matter related to this PLEDGE AGREEMENT or any action
taken by the SECURED PARTIES in enforcing or construing this PLEDGE AGREEMENT
shall be brought only in the courts of the State of Maryland. The PLEDGOR agrees
that any forum other than the State of Maryland is an inconvenient forum and
that a suit brought by the PLEDGOR against the SECURED PARTIES in a court of any
state other than the State of Maryland should be forthwith dismissed or
transferred to a court located in the State of Maryland by that court.

Section 27. Waiver Of Trial By Jury. The PLEDGOR and the SECURED PARTIES, by
their execution and acceptance, respectively, of this PLEDGE AGREEMENT, agree
that any suit, action, or proceeding, whether claim or counterclaim, brought or
instituted by any party hereto or any successor or assign of any party on or
with respect to this PLEDGE AGREEMENT or which in any way relates, directly or
indirectly, to this PLEDGE AGREEMENT or any event, transaction, or occurrence
arising out of or in any way connected with this PLEDGE AGREEMENT, or the
dealings of the parties with respect thereto, shall be tried only by a court and
not by a jury. EACH PARTY HEREBY EXPRESSLY WAIVES ANY RIGHT TO A TRIAL BY JURY
IN ANY SUCH SUIT, ACTION, OR PROCEEDING.

IN WITNESS WHEREOF, the parties have duly executed this PLEDGE AGREEMENT under
seal as of the date first above written.

             
WITNESS/ATTEST:
  THE PLEDGOR:  
 

 
                MARTEK BIOSCIENCES CORPORATION,
   
 
           
 
  A Delaware Corporation  
 

 
           
 
  By:       (SEAL)
 
         

 
      Name:  

 
           
 
      Title:  

 
           
 
           

1

ACKNOWLEDGMENT AND AGREEMENT OF CORPORATION

MARTEK      , a Delaware corporation (“CORPORATION”) acknowledges this      day
of      , 200     , the receipt of an executed copy of the Stock Pledge
Agreement (“PLEDGE AGREEMENT”) annexed hereto from MARTEK BIOSCIENCES
CORPORATION (“PLEDGOR”), for the benefit of MANUFACTURERS AND TRADERS TRUST
COMPANY, individually and in its capacity as the Administrative Agent
(“ADMINISTRATIVE AGENT”) for the “LENDERS” that are now or hereafter parties to
an Amended And Restated Loan And Security Agreement (as amended from time to
time, the “LOAN AGREEMENT”) dated to be effective as of September      , 2006,
by and among the PLEDGOR, the ADMINISTRATIVE AGENT, and the LENDERS (hereafter,
the ADMINISTRATIVE AGENT and the LENDERS are collectively referred to as the
“SECURED PARTIES”). The CORPORATION agrees to evidence such receipt and
acknowledgment, and the pledges and security interests granted to the SECURED
PARTIES therein, upon the stock registry and books and records of the
CORPORATION. The CORPORATION consents to each of the pledges, grants of security
interests, liens and covenants and agreements of the PLEDGOR set forth in the
PLEDGE AGREEMENT. The CORPORATION agrees that the CORPORATION will not make any
payments or take any actions which would cause the PLEDGOR to be in violation of
the terms of the PLEDGE AGREEMENT, or which would otherwise not be in compliance
with the PLEDGE AGREEMENT. The CORPORATION agrees to pay to the SECURED PARTIES
upon the written request of the SECURED PARTIES all cash dividends and other
distributions which in the absence of the SECURED PARTIES’ request would
otherwise be payable to the PLEDGOR.

                  WITNESS/ATTEST:   MARTEK ____________________,

 
  A Delaware Corporation
       
 
  By:
  (SEAL)

 
               
 
          Name: _____________________________

 
          Title: _____________________________

 
  Date:
  August ___, 2005


2